 Case: 3:21-cv-00008-DCR Doc #: 11 Filed: 03/02/21 Page: 1 of 1 - Page ID#: 118




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Frankfort)

 MICHAEL D. SMITH,                               )
                                                 )
        Plaintiff,                               )        Civil Action No. 3: 21-008-DCR
                                                 )
 v.                                              )
                                                 )
 FRANCES CATRON CADLE, et al.,                   )                JUDGMENT
                                                 )
        Defendants.                              )

                                      *** *** *** ***

       In accordance with the Memorandum Opinion and Order entered this date, and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is hereby

       ORDERED and ADJUDGED as follows:

       1. Plaintiff Michael D. Smith’s Complaint [Record No. 1] is DISMISSED with prejudice.

       2. This action is DISMISSED and STRICKEN from the Court’s docket.

       3. This is a FINAL and APPEALABLE Judgment, and there is no just cause for delay.

       Dated: March 2, 2021.




                                               -1-
